Exhibit 10.1

SUBSCRIPTION AGREEMENT

This Subscription Agreement (this “Agreement”) has been executed by the
subscriber set forth on the signature page hereof (the “Subscriber”) in
connection with the private placement offering (the “Offering”) by TapImmune
Inc., a Nevada corporation (the “Company”), of Units (“Units”), with each Unit
consisting of one share of the Company’s common stock (“Common Stock”), par
value $0.001 per share (each, a “Share”) and one warrant to purchase one share
of Common Stock with an exercise price equal to 125% of the Purchase Price (as
defined below) (each an “Investor Warrant”). The offering price per Unit shall
be the lesser of (i) 90% of the weighted average of the TPIV closing prices for
the five (5) trading days preceding the Initial Closing of the Offering, and
(ii) Fifty Cents ($0.50) (the “Purchase Price”). This subscription is being
submitted to you in accordance with and subject to the terms and conditions
described in this Agreement.

The Units being subscribed for pursuant to this Agreement have not been
registered under the Securities Act of 1933, as amended (the “Securities
Act”). The Offering is being made on a reasonable best efforts basis to
“accredited investors,” as defined in Regulation D under the Securities Act.

The undersigned acknowledges receipt of a copy of the Registration Rights
Agreement, substantially in the form of Exhibit A hereto (the “Registration
Rights Agreement”).

The undersigned acknowledges receipt of a copy of the Warrant Agreement for the
Investor Warrants, substantially in the form of Exhibit B hereto.

Each closing of the Offering (a “Closing,” and the date on which such Closing
occurs hereinafter referred to as the “Closing Date”) shall take place at the
offices of Katalyst Securities LLC, 1330 Avenue of the Americas, 14th Floor, New
York, NY 10019.

The Company may conduct one or more Closings for the sale of the Units until the
termination of the Offering.

Any term sheet, disclosure schedule or other information document, delivered to
the Subscriber prior to Subscriber’s execution of this Agreement, and any such
document delivered to the Subscriber after Subscriber’s execution of this
Agreement and prior to the Closing of the Subscriber’s subscription hereunder
are collectively referred to as the “Disclosure Materials.”

 

  1. Subscription. The undersigned Subscriber hereby subscribes to purchase the
number of Units set forth on the Omnibus Signature Page attached hereto, for the
aggregate Purchase Price as set forth on such Omnibus Signature Page, subject to
the terms and conditions of this Agreement and on the basis of the
representations, warranties, covenants and agreements contained herein.

 

  2. Subscription Procedure. To complete a subscription for the Units, the
Subscriber must fully comply with the subscription procedure provided in
paragraphs a. through c. of this Section on or before the Closing Date.

 

  a.

Subscription Documents. On or before the Closing Date, the Subscriber shall
review, complete and execute the Omnibus Signature Page to this Agreement and
the Registration Rights Agreement, the Investor Profile, Anti-Money Laundering
Form and Investor Certification, attached hereto following the Omnibus Signature
Page (collectively, the “Subscription Documents”), and deliver the Subscription
Documents to the Company’s attorneys, Shumaker, Loop & Kendrick, LLP
(“Shumaker”), at the address set forth under the caption “How to subscribe for
Units in the private offering of TapImmune Inc.” below.



--------------------------------------------------------------------------------

  Executed documents may be delivered to Shumaker by facsimile or .pdf sent by
electronic mail (e-mail), if the Subscriber delivers the original copies of the
documents to Shumaker as soon as practicable thereafter.

 

  b. Purchase Price. Simultaneously with the delivery of the Subscription
Documents to Shumaker as provided herein, and in any event on or prior to the
Closing Date, the Subscriber shall deliver to Delaware Trust Company, in its
capacity as escrow agent (the “Escrow Agent”), the full Purchase Price by
certified or other bank check or by wire transfer of immediately available
funds, pursuant to the instructions set forth under the caption “How to
subscribe for Units in the private offering of TapImmune Inc.” below. Such funds
will be held for the Subscriber’s benefit and will be returned promptly, without
interest or offset, if this Subscription Agreement is not accepted by the
Company or the Offering is terminated pursuant to its terms by the Company prior
to the Closing as defined herein.

 

  c. Company Discretion. The Subscriber understands and agrees that the Company
in its sole discretion reserves the right to accept or reject this or any other
subscription for Units, in whole or in part, notwithstanding prior receipt by
the Subscriber of notice of acceptance of this subscription. The Company shall
have no obligation hereunder until the Company shall execute and deliver to the
Subscriber an executed copy of this Agreement. If this subscription is rejected
in whole, or the Offering is terminated, all funds received from the Subscriber
will be returned without interest or offset, and this Agreement shall thereafter
be of no further force or effect. If this subscription is rejected in part, the
funds for the rejected portion of this subscription will be returned without
interest or offset, and this Agreement will continue in full force and effect to
the extent this subscription was accepted.

 

3. Placement Agent.

a. Katalyst Securities LLC, a broker-dealer licensed with Financial Industry
Regularity Authority (“FINRA”), has been engaged as placement agent for the
Offering on a reasonable best efforts basis. The Placement Agent may sell Units
through other broker dealers who are FINRA members (collectively the “Sub
Agents”). The Placement Agent and its sub-agents will be paid at closing a cash
commission of Ten Percent (10%) of funds raised from investors in the Offering
introduced by them (“Placement Agent Cash Fee”) and will receive warrants to
purchase a number of shares of Common Stock equal to Ten Percent (10%) of the
amount of Common Stock sold in the Offering to investors introduced by them,
with a term of five (5) years and at an exercise price equal to the Purchase
Price (the “Placement Agent Warrants”) (collectively referred to as the
“Placement Agent Fee”). The Placement Agent Warrants and the Investor Warrants
are referred to collectively herein as the “Warrants.” Any sub-agent of this
Placement Agent that introduces investors to the Offering will be entitled to
share in the Placement Agent Cash Fee and Placement Agent Warrants attributable
to those investors as described above, pursuant to the terms of an executed
sub-agent agreement. The Company will pay certain expenses of this Placement
Agent in connection with the Offering, including, but not limited to, reasonable
out of pocket expenses of the Placement Agent up to an aggregate of $10,000
(“Placement Agent Expenses”) and the legal fees of the Placement Agent’s counsel
of $50,000 (“Placement Agent Legal Fee”), upon the first closing of the Offering
from the proceeds in the Escrow Account.

b. GP Nurmenkari Inc., (“GPN”) a broker dealer licensed with FINRA, has been
engaged as separate placement agent for the Offering on a reasonable best
efforts basis. GPN will be paid at closing a cash commission of Seven Percent
(7%) of funds raised from investors in the Offering introduced by them (“GPN
Cash Fee”) and shall not be entitled to any of the Placement Agent Warrants,
Placement Agent Expenses and Placement Agent Legal Fee.

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Subscriber, as of the Closing Date (unless otherwise
specified), the following:

 

  a. Organization and Qualification. The Company and each of its subsidiaries is
a corporation or other business entity duly organized and validly existing in
good standing under the laws of the jurisdiction of its formation, and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company and each of its subsidiaries is duly qualified
as a foreign corporation to do business and is in good standing in every
jurisdiction in which the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a material adverse effect on the
assets, business, condition (financial or otherwise), results of operations or
future prospects of the Company and its subsidiaries taken as a whole (a
“Material Adverse Effect”). The Company has no material subsidiaries.

 

  b. Authorization, Enforcement, Compliance with Other Instruments. (i) The
Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Registration Rights Agreement,
the Warrants and each of the other agreements and documents that are exhibits
hereto or thereto or are contemplated hereby or thereby or necessary or
desirable to effect the transactions contemplated hereby or thereby (the
“Transaction Documents”) and to issue the Shares and Warrants, in accordance
with the terms hereof and thereof, (ii) the execution and delivery by the
Company of each of the Transaction Documents and the consummation by it of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Shares and Warrants, have been, or will be at the time of
execution of such Transaction Document, duly authorized by the Company’s Board
of Directors, and no further consent or authorization is, or will be at the time
of execution of such Transaction Document, required by the Company, its
respective Board of Directors or its stockholders, (iii) each of the Transaction
Documents will be duly executed and delivered by the Company, (iv) the
Transaction Documents when executed will constitute the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors’ rights and remedies.

 

  c.

Capitalization. The authorized capital stock of the Company consists of
500,000,000 Shares of Common Stock and 5,000,000 shares of preferred stock. As
of July 19, 2016, the Company has 71,416,267 Shares of Common Stock and no
preferred stock issued and outstanding. All of the outstanding Shares of Common
Stock and of the stock of each of the Company’s subsidiaries have been duly
authorized, validly issued and are fully paid and nonassessable. Except as
described in the reports, schedules, forms, statements and other documents filed
with the Securities and Exchange Commission (the “SEC”) by the Company (“SEC
Reports”) and as set forth on Schedule 4c attached hereto: (i) no Shares of
capital stock of the Company or any of its subsidiaries are (and the Shares will
not be) subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company; (ii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
Shares of capital stock of the Company or any of its subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of

 

3



--------------------------------------------------------------------------------

  its subsidiaries is or may become bound to issue additional Shares of capital
stock of the Company or any of its subsidiaries, (iii) there are no outstanding
debt securities of the Company or its subsidiaries, (iv) there are no agreements
or arrangements under which the Company or any of its subsidiaries is obligated
to register the sale of any of their securities under the Securities Act, (v)
there are no registration statements that have been filed but are not yet
effective relating to securities of the Company, or any outstanding comment
letters from the SEC or any other regulatory agency; (vi) there are no
securities or instruments containing anti-dilution or similar provisions,
including the right to adjust the exercise, exchange or reset price under such
securities, that will be triggered by the issuance of the Units as described in
this Agreement; and (vii) no co-sale rights, rights of first refusal or other
similar rights exist with respect to the Units or the issuance and sale
thereof. Upon request, the Company will make available to the Subscriber true
and correct copies of the Company’s Articles of Incorporation, and as in effect
on the date hereof (the “Articles of Incorporation”), and the Company’s By-laws,
as in effect on the date hereof (the “By-laws”), and the terms of all securities
exercisable for Common Stock and the material rights of the holders thereof in
respect thereto.

 

  d. Issuance of Shares and Warrant Shares. The Shares and the Common Stock
underlying the Investor Warrants and the Placement Agent Warrants (“Warrant
Shares”) are duly authorized and, upon issuance in accordance with the terms
hereof and the terms of the Warrants, as applicable, shall be duly issued, fully
paid and nonassessable, and are free from all taxes, liens and charges with
respect to the issue thereof.

 

  e.

No Conflicts. The execution, delivery and performance of each of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the Articles of Incorporation or the By-laws (or equivalent constitutive
document) of the Company or any of its subsidiaries or (ii) violate or conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any subsidiary is a party, except for those which would not reasonably be
expected to have a Material Adverse Effect, or (iii) result in a material
violation of any law, rule, regulation, order, judgment or decree (including
U.S. federal and state securities laws and regulations) applicable to the
Company or any subsidiary or by which any property or asset of the Company or
any subsidiary is bound or affected. Neither the Company nor any subsidiary is
in violation of any term of or in default under its Articles of Incorporation or
By-laws. Except for those violations or defaults which would not reasonably be
expected to have a Material Adverse Effect, neither the Company nor any
subsidiary is in violation of any term of or in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
any subsidiary. The business of the Company and its subsidiaries is not being
conducted, and shall not be conducted in violation of any law, ordinance, or
regulation of any governmental entity, except for any violation which would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Except as specifically contemplated by this Agreement and as
required under the Securities Act and any applicable state securities laws,
neither the Company nor any of its subsidiaries is required to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency in order for it to execute, deliver or perform any
of its obligations under or contemplated by this Agreement or the other
Transaction Documents in accordance with the terms hereof or thereof. Neither
the execution and delivery by the Company of the

 

4



--------------------------------------------------------------------------------

  Transaction Documents, nor the consummation by the Company of the transactions
contemplated hereby or thereby, will require any notice, consent or waiver under
any contract or instrument to which the Company or any subsidiary is a party or
by which the Company or any subsidiary is bound or to which any of their assets
is subject. All consents, authorizations, orders, filings and registrations
which the Company or any of its subsidiaries is required to obtain pursuant to
the preceding two sentences have been or will be obtained or effected on or
prior to the Closing. The Company is unaware of any facts or circumstance, which
might give rise to any of the foregoing.

 

  f. Absence of Litigation. Except as described in the SEC Reports, there is no
action, suit, claim, inquiry, notice of violation, proceeding or investigation
before or by any court, public board, governmental or administrative agency,
self-regulatory organization or body now pending or, to the knowledge of the
Company, threatened, against or affecting the Company or any of its
subsidiaries.

 

  g. Acknowledgment Regarding Subscriber’s Purchase of the Units. The Company
acknowledges and agrees that each Subscriber is acting solely in the capacity of
an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby.

 

  h. No General Solicitation. Neither the Company, nor any of its affiliates,
nor, to the knowledge of the Company, any person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the Units.

 

  i. No Integrated Offering. Neither the Company, nor any of its affiliates, nor
to the knowledge of the Company, any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would require
registration of the Units under the Securities Act or cause this offering of the
Units to be integrated with prior offerings by the Company for purposes of the
Securities Act.

 

  j. Employee Relations. Neither Company nor any of its subsidiaries is involved
in any labor dispute nor, to the knowledge of the Company, is any such dispute
threatened. Neither Company nor any subsidiary is party to any collective
bargaining agreement. The Company’s and/or its subsidiaries’ employees are not
members of any union, and the Company believes that its and its subsidiaries’
relationship with their respective employees is good.

 

  k. Intellectual Property Rights. Except as described in the SEC Reports, the
Company and its subsidiaries own or possess sufficient rights to all patents,
trademarks, domain names (whether or not registered) and any patentable
improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations, and all rights with respect to the
foregoing, which are necessary for the conduct of its business as now conducted
without any conflict with the rights of others except for such conflicts that
would not result in a Material Adverse Effect. Neither Company nor any
subsidiary has received any notice of infringement of, or conflict with, the
asserted rights of others with respect to any intellectual property that it
utilizes.

 

5



--------------------------------------------------------------------------------

  l. Environmental Laws.

 

  (i) The Company and each subsidiary has complied with all applicable
Environmental Laws (as defined below), except for violations of Environmental
Laws that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Material Adverse Effect. There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request, relating to any Environmental Law involving the
Company or any subsidiary, except for litigation, notices of violations, formal
administrative proceedings or investigations, inquiries or information requests
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect. For purposes of this Agreement,
“Environmental Law” means any national, state, provincial or local law, statute,
rule or regulation or the common law relating to the environment or occupational
health and safety, including without limitation any statute, regulation,
administrative decision or order pertaining to (i) treatment, storage, disposal,
generation and transportation of industrial, toxic or hazardous materials or
substances or solid or hazardous waste; (ii) air, water and noise pollution;
(iii) groundwater and soil contamination; (iv) the release or threatened release
into the environment of industrial, toxic or hazardous materials or substances,
or solid or hazardous waste, including without limitation emissions, discharges,
injections, spills, escapes or dumping of pollutants, contaminants or chemicals;
(v) the protection of wild life, marine life and wetlands, including without
limitation all endangered and threatened species; (vi) storage tanks, vessels,
containers, abandoned or discarded barrels, and other closed receptacles; (vii)
health and safety of employees and other persons; and (viii) manufacturing,
processing, using, distributing, treating, storing, disposing, transporting or
handling of materials regulated under any law as pollutants, contaminants, toxic
or hazardous materials or substances or oil or petroleum products or solid or
hazardous waste. As used above, the terms “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended.

 

  (ii) To the knowledge of the Company there is no material environmental
liability with respect to any solid or hazardous waste transporter or treatment,
storage or disposal facility that has been used by the Company or any
subsidiary.

 

  (iii) The Company and its subsidiaries (i) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses except to the extent that the failure to
have such permits, licenses or other approvals would not have a Material Adverse
Effect and (ii) are in compliance, in all material respects, with all terms and
conditions of any such permit, license or approval.

 

  m.

Permits; Regulatory Compliance. The Company and its subsidiaries have all
authorizations, approvals, clearances, licenses, permits, certificates or
exemptions (including manufacturing approvals and authorizations, pricing and
reimbursement approvals, labeling approvals, registration notifications or their
foreign equivalent) issued by any regulatory authority or governmental agency
(collectively, “Permits”) required to conduct their respective businesses as
currently conducted except to the extent that the failure to have such Permits
would not have a Material Adverse Effect. The conduct of business by the Company
complies, and at all times has substantially complied, in all material respects
with the Food, Drug and

 

6



--------------------------------------------------------------------------------

  Cosmetic Act of 1938, as amended and similar federal, state and foreign laws
applicable to the evaluation, testing, manufacturing, distribution, advertising
and marketing of each of the Company’s products, in whatever stage of
development or commercialization except to the extent that the failure to so
comply would not have a Material Adverse Effect. To the knowledge of the
Company, as of the date hereof, neither the U.S. Food and Drug Administration
(the “FDA”) nor any comparable regulatory authority or governmental agency is
considering limiting, suspending or revoking any such Permit or changing the
classification or labeling of the products of the Company or any of its
subsidiaries. To the knowledge of the Company, there is no false or misleading
information or material omission in any product application or other submission
by the Company or any of its subsidiaries to the FDA or any comparable
regulatory authority or governmental agency. The Company or its subsidiaries
have fulfilled and performed in all material respects their obligations under
each Permit, and, as of the date hereof, to the knowledge of the Company, no
event has occurred or condition or state of facts exists which would constitute
a breach or default or would cause revocation or termination of any such Permit
except to the extent that such breach, default, revocation or termination would
not have a Material Adverse Effect. To the knowledge of the Company, any third
party that is a manufacturer or contractor for the Company or any of its
subsidiaries is in compliance in all material respects with all Permits insofar
as they pertain to the manufacture of product components or products for the
Company. The Company and its subsidiaries have not received any notice of
adverse finding, warning letter, notice of violation, notice of action or any
other notice from the FDA or other governmental agency alleging or asserting
noncompliance with any applicable laws or Permits. The Company and its
subsidiaries have made all notifications, submissions and reports required by
applicable federal, state and foreign laws, except to the extent that the
failure to make such notifications, submission or reports would not have a
Material Adverse Effect.

 

  n. Title. Neither the Company nor any of its subsidiaries owns any real
property. Except as described in the SEC Reports, each of the Company and its
subsidiaries has good and marketable title to all of its personal property and
assets, free and clear of any material restriction, mortgage, deed of trust,
pledge, lien, security interest or other charge, claim or encumbrance which
would have a Material Adverse Effect. Except as described in the SEC Reports,
with respect to properties and assets it leases, each of the Company and its
subsidiaries is in material compliance with such leases and holds a valid
leasehold interest free of any liens, claims or encumbrances which would have a
Material Adverse Effect.

 

  o. No Material Breaches. Neither Company nor any subsidiary is in breach of
any contract or agreement which breach, in the judgment of the Company’s
officers, has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

  p. Certain Transactions. Except for arm’s length transactions pursuant to
which the Company or any subsidiary makes payments in the ordinary course of
business upon terms no less favorable than it could obtain from third parties,
none of the officers, directors, or employees of the Company or any subsidiary
is presently a party to any transaction with the Company or any subsidiary
(other than for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any officer, director or such
employee or, to the knowledge of the Company, any corporation, partnership,
trust or other entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

 

7



--------------------------------------------------------------------------------

  q. Rights of First Refusal. The Company is not obligated to offer the
securities offered hereunder on a right of first refusal basis or otherwise to
any third parties including, but not limited to, current or former stockholders
of the Company, underwriters, brokers, agents or other third parties.

 

  r. Insurance. The Company has insurance policies of the type and in amounts
customarily carried by organizations conducting businesses or owning assets
similar to those of the Company and its subsidiaries. There is no material claim
pending under any such policy as to which coverage has been questioned, denied
or disputed by the underwriter of such policy.

 

  s. SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the Securities
and Exchange Commission (the “SEC”) under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof (or that it would be required to be filed by it if it were subject to
the reporting requirements of such sections), for the two years preceding the
date hereof (or such shorter period since the Company was first required by law
or regulation to file such material).

 

  t. Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement, except for the payment of fees to
any Placement Agent or brokers that have been or may be retained by the Company
as described in Section 3 above.

 

  u. Disclosure Materials. The Disclosure Materials taken as a whole do not
contain an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

 

  v. Reliance. The Company acknowledges that the Subscriber is relying on the
representations and warranties made by the Company hereunder and that such
representations and warranties are a material inducement to the Subscriber
purchasing the Units. The Company further acknowledges that without such
representations and warranties of the Company made hereunder, the Subscribers
would not enter into this Agreement.

 

5. Representations, Warranties and Agreements of the Subscriber. The Subscriber
represents and warrants to, and agrees with, the Company the following:

 

  a. The Subscriber has the knowledge and experience in financial and business
matters necessary to evaluate the merits and risks of its prospective investment
in the Company, and has carefully reviewed and understands the risks of, and
other considerations relating to, the purchase of Units and the tax consequences
of the investment, and have the ability to bear the economic risks of the
investment. The Subscriber can afford the loss of its entire investment.

 

  b.

The Subscriber is acquiring the Units for investment for its own account and not
with the view to, or for resale in connection with, any distribution
thereof. The Subscriber understands and acknowledges that the Units and the
underlying Common Stock have not been registered under the Securities Act or any
state securities laws, by reason of a specific exemption from the registration
provisions of the Securities Act and applicable state securities laws, which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein. The Subscriber further represents that it does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participation to any third person with respect to any of the
Units. The Subscriber understands

 

8



--------------------------------------------------------------------------------

  and acknowledges that the offering of the Units pursuant to this Agreement
will not be registered under the Securities Act nor under the state securities
laws on the ground that the sale provided for in this Agreement and the issuance
of securities hereunder is exempt from the registration requirements of the
Securities Act and any applicable state securities laws.

 

  c. The Subscriber is an “accredited investor” as defined in Rule 501 of
Regulation D as promulgated by the SEC under the Securities Act, for the
reason(s) specified on the Accredited Investor Certification attached hereto as
completed by Subscriber, and Subscriber shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company. The
Subscriber resides in the jurisdiction set forth on the Subscriber’s Omnibus
Signature Page affixed hereto.

 

  d. The Subscriber (i) if a natural person, represents that he or she is the
greater of (A) 21 years of age or (B) the age of legal majority in his or her
jurisdiction of residence, and has full power and authority to execute and
deliver this Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Units, such
entity is duly organized, validly existing and in good standing under the laws
of the state or jurisdiction of its organization, the consummation of the
transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Agreement and
all other related agreements or certificates and to carry out the provisions
hereof and thereof and to purchase and hold the Units, the execution and
delivery of this Agreement has been duly authorized by all necessary action,
this Agreement has been duly executed and delivered on behalf of such entity and
is a legal, valid and binding obligation of such entity; or (iii) if executing
this Agreement in a representative or fiduciary capacity, represents that it has
full power and authority to execute and deliver this Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Subscriber is executing this Agreement, and such individual,
partnership, ward, trust, estate, corporation, or limited liability company or
partnership, or other entity has full right and power to perform pursuant to
this Agreement and make an investment in the Company, and represents that this
Agreement constitutes a legal, valid and binding obligation of such entity. The
execution and delivery of this Agreement will not violate or be in conflict with
any order, judgment, injunction, agreement or controlling document to which the
Subscriber is a party or by which it is bound.

 

  e. The Subscriber understands that the Units are being offered and sold to it
in reliance on specific exemptions from the registration requirements of United
States federal and state securities laws and that the Company is relying in part
upon the truth and accuracy of, and such Subscriber’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Subscriber set forth herein in order to determine the availability of such
exemptions and the eligibility of such Subscriber to acquire such
securities. The Subscriber further acknowledges and understands that the Company
is relying on the representations and warranties made by the Subscriber
hereunder and that such representations and warranties are a material inducement
to the Company to sell the Units to the Subscriber. The Subscriber further
acknowledges that without such representations and warranties of the Subscriber
made hereunder, the Company would not enter into this Agreement with the
Subscriber.

 

9



--------------------------------------------------------------------------------

  f. The Subscriber understands that no public market now exists, and there may
never be a public market for, the Investor Warrants, that only a limited public
market for the Company’s Common Stock exists and that there can be no assurance
that an active public market for the Common Stock will exist or continue to
exist.

 

  g. The Subscriber has received and reviewed information about the Company,
including the Disclosure Materials, and has had an opportunity to discuss the
Company’s business, management and financial affairs with the Company’s
management. The Subscriber understands that such discussions, as well as any
Disclosure Materials provided by the Company, were intended to describe the
aspects of the Company’s business and prospects which the Company believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Company makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Company. Some of such
information may include projections as to the future performance of the Company,
which projections may not be realized, may be based on assumptions which may not
be correct and may be subject to numerous factors beyond the Company’s
control. Additionally, the Subscriber understands and represents that it is
purchasing the Units notwithstanding the fact that the Company may disclose in
the future certain material information the Subscriber has not received,
including (without limitation) financial statements of the Company for the
current or prior fiscal periods, and any subsequent period financial statements
that will be filed with the SEC, that it is not relying on any such information
in connection with its purchase of the Units and that it waives any right of
action with respect to the nondisclosure to it prior to its purchase of the
Units of any such information. Each Subscriber has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Units.

 

  h. The Subscriber acknowledges that none of the Company or any Placement Agent
or brokers that may be retained by the Company in connection with the Offering
is acting as a financial advisor or fiduciary of the Subscriber (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated hereby and thereby, and no investment advice has been given by the
Company or any Placement Agent or brokers that may be retained by the Company or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby. The Subscriber
further represents to the Company that the Subscriber’s decision to enter into
the Transaction Documents has been based solely on the independent evaluation by
the Subscriber and its representatives.

 

  i. As of the Closing, all actions on the part of Subscriber, and its officers,
directors and partners, if applicable, necessary for the authorization,
execution and delivery of this Agreement and the Registration Rights Agreement
and the performance of all obligations of the Subscriber hereunder and
thereunder shall have been taken, and this Agreement and the Registration Rights
Agreement, assuming due execution by the parties hereto and thereto, constitute
valid and legally binding obligations of the Subscriber, enforceable in
accordance with their respective terms, subject to: (i) judicial principles
limiting the availability of specific performance, injunctive relief, and other
equitable remedies and (ii) bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect generally relating to or
affecting creditors’ rights.

 

10



--------------------------------------------------------------------------------

  j. Subscriber represents that neither it nor, to its knowledge, any person or
entity controlling, controlled by or under common control with it, nor any
person having a beneficial interest in it, nor any person on whose behalf the
Subscriber is acting: (i) is a person listed in the Annex to Executive Order No.
13224 (2001) issued by the President of the United States (Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism); (ii) is named on the List of Specially
Designated Nationals and Blocked Persons maintained by the U.S. Office of
Foreign Assets Control; (iii) is a non-U.S. shell bank or is providing banking
services indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S.
political figure or an immediate family member or close associate of such
figure; or (v) is otherwise prohibited from investing in the Company pursuant to
applicable U.S. anti-money laundering, anti-terrorist and asset control laws,
regulations, rules or orders (categories (i) through (v), each a “Prohibited
Subscriber”). The Subscriber agrees to provide the Company, promptly upon
request, all information that the Company reasonably deems necessary or
appropriate to comply with applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules and orders. The Subscriber consents
to the disclosure to U.S. regulators and law enforcement authorities by the
Company and its affiliates and agents of such information about the Subscriber
as the Company reasonably deems necessary or appropriate to comply with
applicable U.S. antimony laundering, anti-terrorist and asset control laws,
regulations, rules and orders. If the Subscriber is a financial institution that
is subject to the USA Patriot Act, the Subscriber represents that it has met all
of its obligations under the USA Patriot Act. The Subscriber acknowledges that
if, following its investment in the Company, the Company reasonably believes
that the Subscriber is a Prohibited Subscriber or is otherwise engaged in
suspicious activity or refuses to promptly provide information that the Company
requests, the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require the Subscriber to transfer the
Units. The Subscriber further acknowledges that the Subscriber will have no
claim against the Company or any of its affiliates or agents for any form of
damages as a result of any of the foregoing actions.

If the Subscriber is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Subscriber receives deposits from, makes payments on behalf
of, or handles other financial transactions related to a Foreign Bank, the
Subscriber represents and warrants to the Company that: (1) the Foreign Bank has
a fixed address, other than solely an electronic address, in a country in which
the Foreign Bank is authorized to conduct banking activities; (2) the Foreign
Bank maintains operating records related to its banking activities; (3) the
Foreign Bank is subject to inspection by the banking authority that licensed the
Foreign Bank to conduct banking activities; and (4) the Foreign Bank does not
provide banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

 

  k. The Subscriber or its duly authorized representative realizes that because
of the inherently speculative nature of businesses of the kind conducted and
contemplated by the Company, the Company’s financial results may be expected to
fluctuate from month to month and from period to period and will, generally,
involve a high degree of financial and market risk that could result in
substantial or, at times, even total losses for investors in securities of the
Company.

 

  l. The Subscriber has adequate means of providing for its current and
anticipated financial needs and contingencies, is able to bear the economic risk
for an indefinite period of time and has no need for liquidity of the investment
in the Units and could afford complete loss of such investment.

 

11



--------------------------------------------------------------------------------

  m. The Subscriber is not subscribing for Units as a result of or subsequent to
any advertisement, article, notice or other communication, published in any
newspaper, magazine or similar media or broadcast over television, radio, or the
internet, or presented at any seminar or meeting, or any solicitation of a
subscription by a person not previously known to the Subscriber in connection
with investments in securities generally.

 

  n. The Subscriber acknowledges that no U.S. federal or state agency or any
other government or governmental agency has passed upon the Units or made any
finding or determination as to the fairness, suitability or wisdom of any
investments therein.

 

  o. The Subscriber agrees to be bound by all of the terms and conditions of the
Registration Rights Agreement and to perform all obligations thereby imposed
upon it.

 

  p. All of the information that the Subscriber has heretofore furnished or
which is set forth herein is true, correct and complete as of the date of this
Agreement, and, if there should be any material change in such information prior
to the admission of the undersigned to the Company, the Subscriber will
immediately furnish revised or corrected information to the Company.

 

  q. (For ERISA plans only) The fiduciary of the Employee Retirement Income
Security Act of 1974 (“ERISA”) plan (the “Plan”) represents that such fiduciary
has been informed of and understands the Company’s investment objectives,
policies and strategies, and that the decision to invest “plan assets” (as such
term is defined in ERISA) in the Company is consistent with the provisions of
ERISA that require diversification of plan assets and impose other fiduciary
responsibilities. The Subscriber fiduciary or Plan (a) is responsible for the
decision to invest in the Company; (b) is independent of the Company or any of
its affiliates; (c) is qualified to make such investment decision; and (d) in
making such decision, the Subscriber fiduciary or Plan has not relied primarily
on any advice or recommendation of the Company or any of its affiliates.

 

6. Transfer Restrictions. The Subscriber acknowledges and agrees as follows:

 

  a. The Units have not been registered for sale under the Securities Act, in
reliance on the private offering exemption in Section 4(a)(2) thereof; other
than as expressly provide in the Registration Rights Agreement, the Company does
not currently intend to register Common Stock under the Securities Act at any
time in the future; and the undersigned will not immediately be entitled to the
benefits of Rule 144 with respect to the Common Stock.

 

  b. The Subscriber understands that there are substantial restrictions on the
transferability of the Common Stock that the certificates representing the
Common Stock shall bear a restrictive legend in substantially the following form
(and a stop-transfer order may be placed against transfer of such certificates
or other instruments):

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A
REGISTRATION

 

12



--------------------------------------------------------------------------------

STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION
EXISTS AND THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OR APPLICABLE STATE SECURITIES LAWS. HEDGING TRANSACTIONS INVOLVING THESE
SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Common Stock upon which it
is stamped, if (a) such Common Stock is sold pursuant to a registration
statement under the Securities Act, or (b) such holder delivers to the Company
an opinion of counsel, reasonably acceptable to the Company, that a disposition
of the Common Stock is being made pursuant to an exemption from such
registration and that the Common Stock, after such transfer, shall no longer be
“restricted securities” within the meaning of Rule 144.

 

  c.

Certificates evidencing the Shares and Warrant Shares shall not contain any
legend (including the legend set forth in Section 6(b) hereof), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, (ii) following
any sale of such Shares or Warrant Shares pursuant to Rule 144, (iii) if such
Shares or Warrant Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and Warrant Shares and
without volume or manner-of-sale restrictions, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the transfer agent
promptly after the Effective Date if required by the transfer agent to effect
the removal of the legend hereunder. If all or any portion of a Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Shares or Warrant Shares may be
sold under Rule 144 and the Company is then in compliance with the current
public information required under Rule 144, or if the Shares or Warrant Shares
may be sold under Rule 144 without the requirement for the Company to be in
compliance with the current public information required under Rule 144 as to
such Shares or Warrant Shares or if such legend is not otherwise required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission) then
such Warrant Shares shall be issued free of all legends. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 6(c), it will, no later than three Trading Days (as
defined in the Registration Rights Agreement) following the delivery by a
Subscriber to the Company or the transfer agent of a certificate representing
Shares or Warrant Shares, as the case may be, issued with a restrictive legend
(such third Trading Day, the “Legend Removal Date”), deliver or cause to be
delivered to such Subscriber a certificate representing such shares that is free
from all restrictive and other legends. The Company may not make any notation on
its records or give instructions to the transfer agent that enlarge the
restrictions on transfer set forth in this Section 6. Certificates for
Securities subject to legend removal hereunder shall be transmitted by the
transfer agent to the Subscriber by crediting the account of the Subscriber’s
prime broker with the Depository Trust Company System as directed by such
Subscriber. “Effective Date” means the earliest of the date that (a) the initial
Registration

 

13



--------------------------------------------------------------------------------

  Statement has been declared effective by the Commission, (b) all of the Shares
and Warrant Shares have been sold pursuant to Rule 144 or may be sold pursuant
to Rule 144 without the requirement for the Company to be in compliance with the
current public information required under Rule 144 and without volume or
manner-of-sale restrictions or (c) following the one year anniversary of the
Closing Date provided that a holder of Shares or Warrant Shares is not an
Affiliate of the Company, all of the Shares and Warrant Shares may be sold
pursuant to an exemption from registration under Section 4(1) of the Securities
Act without volume or manner-of-sale restrictions and Company’s legal counsel
has delivered to such Subscriber a standing written unqualified opinion that
resales may then be made by such Subscriber of the Shares and Warrant Shares
pursuant to such exemption which opinion shall be in form and substance
reasonably acceptable to such Subscriber.\

 

  d. In addition to such subscriber’s other available remedies, the Company
shall pay to a Subscriber, in cash, the greater of (i) as partial liquidated
damages and not as a penalty, for each $1,000 of Shares (based on the Weighted
Average Price of the Shares on the date such Securities are submitted to the
transfer agent) delivered for removal of the restrictive legend and subject to
Section 6(c), $5 per Trading Day (increasing to $10 per Trading Day five (5)
Trading Days after such damages have begun to accrue) for each Trading Day after
the Legend Removal Date until such certificate is delivered without a legend and
(ii) if the Company fails to (i) issue and deliver (or cause to be delivered) to
a Subscriber by the Legend Removal Date a certificate representing the
Securities so delivered to the Company by such Subscriber that is free from all
restrictive and other legends or (ii) if after the Legend Removal Date such
Subscriber purchases (in an open market transaction or otherwise) Shares to
deliver in satisfaction of a sale by such Subscriber of all or any portion of
the number of Shares, or a sale of a number of Shares equal to all or any
portion of the number of Shares that such Subscriber anticipated receiving from
the Company without any restrictive legend, then, an amount equal to the excess
of such Subscriber’s total purchase price (including brokerage commissions and
other out-of-pocket expenses, if any) for the Shares so purchased (including
brokerage commissions and other out-of-pocket expenses, if any) (the “Buy-In
Price”) over the product of (A) such number of Shares that the Company was
required to deliver to such Subscriber by the Legend Removal Date multiplied by
(B) the lowest closing sale price of the Shares on any Trading Day during the
period commencing on the date of the delivery by such Subscriber to the Company
of the applicable Shares (as the case may be) and ending on the date of such
delivery and payment under this clause (d).

 

  e. Each Subscriber understands that until July 15, 2002, the Company was a
“shell company” as defined in Rule 12b-2 under the Exchange Act. Pursuant to
Rule 144(i), securities issued by a current or former shell company (that is,
the Common Stock) that otherwise meet the holding period and other requirements
of Rule 144 nevertheless cannot be sold in reliance on Rule 144 until one year
after the Company (a) is no longer a shell company; and (b) has filed current
“Form 10 information“ (as defined in Rule 144(i)) with the SEC reflecting that
it is no longer a shell company, and provided that at the time of a proposed
sale pursuant to Rule 144, the Company is subject to the reporting requirements
of Section 13 or 15(d) of the Exchange Act and has filed all reports and other
materials required to be filed by Section 13 or 15(d) of the Exchange Act, as
applicable, during the preceding 12 months (or for such shorter period that the
issuer was required to file such reports and materials), other than Form 8-K
reports. As a result, the restrictive legends on certificates for the Common
Stock cannot be removed except in connection with an actual sale meeting the
foregoing requirements or pursuant to an effective registration statement.

 

14



--------------------------------------------------------------------------------

7. Indemnification.

 

  a. The Company agrees to indemnify and hold harmless the Subscriber from and
against all losses, liabilities, claims, damages, costs, fees and expenses
whatsoever (including, but not limited to, any and all expenses incurred in
investigating, preparing or defending against any litigation commenced or
threatened) based upon or arising out of the Company’s actual or alleged false
acknowledgment, representation or warranty, or misrepresentation or omission to
state a material fact, or breach by the Company of any covenant or agreement
made by the Company, contained herein or in any other any other Disclosure
Materials. The liability of the Company under this paragraph shall not exceed
the total Purchase Price paid by the Subscriber hereunder.

 

  b. Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the omission so to notify the indemnifying party will not relieve it from
any liability which it may have to any indemnified party otherwise than under
this Section 7. In case any such action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and to the extent
that it may elect by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel satisfactory to such indemnified party; provided,
however, if the defendants in any such action include both the indemnified party
and the indemnifying party and either (i) the indemnifying party or parties and
the indemnified party or parties mutually agree or (ii) representation of both
the indemnifying party or parties and the indemnified party or parties by the
same counsel is inappropriate under applicable standards of professional conduct
due to actual or potential differing interests between them, the indemnified
party or parties shall have the right to select separate counsel to assume such
legal defenses and to otherwise participate in the defense of such action on
behalf of such indemnified party or parties. Upon receipt of notice from the
indemnifying party to such indemnified party of its election so to assume the
defense of such action and approval by the indemnified party of counsel, the
indemnifying party will not be liable to such indemnified party under this
Section 7 for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed counsel in connection with the assumption
of legal defenses in accordance with the proviso to the next preceding sentence
(it being understood, however, that the indemnifying party shall not be liable
for the expenses of more than one separate counsel in such circumstance), (ii)
the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party. No indemnifying party shall (i) without the prior
written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding, or (ii) be liable for any
settlement of any such action effected without its written consent (which
consent shall not be unreasonably withheld), but if settled with its written
consent or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

 

15



--------------------------------------------------------------------------------

8. Revocability; Binding Effect. The subscription hereunder may be revoked prior
to the Closing thereon, provided that written notice of revocation is sent and
is received by the Company or the Placement Agent at least three business days
prior to the Closing on such subscription. The Subscriber hereby acknowledges
and agrees that this Agreement shall survive the death or disability of the
Subscriber and shall be binding upon and inure to the benefit of the parties and
their heirs, executors, administrators, successors, legal representatives and
permitted assigns. If the Subscriber is more than one person, the obligations of
the Subscriber hereunder shall be joint and several and the agreements,
representations, warranties and acknowledgments herein shall be deemed to be
made by and be binding upon each such person and such person’s heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

9. Modification. This Agreement shall not be modified or waived except by an
instrument in writing signed by the party against whom any such modification or
waiver is sought to be enforced.

 

10. Immaterial Modifications to the Registration Rights Agreement. The Company
may, at any time prior to the initial Closing, amend the Registration Rights
Agreement if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Subscriber.

 

11. Notices. Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, with a copy (which
shall not constitute notice) to Shumaker, Loop & Kendrick, LLP, Attention Mark
C. Catchur, Esq., facsimile 813-229-1660, or (b) if to the Subscriber, at the
address set forth on the Omnibus Signature Page hereof (or, in either case, to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section). Any notice or other communication given by
certified mail shall be deemed given at the time of certification thereof,
except for a notice changing a party’s address which shall be deemed given at
the time of receipt thereof.

 

12. Assignability. This Agreement and the rights, interests and obligations
hereunder are not transferable or assignable by the Subscriber, and the transfer
or assignment of the Units shall be made only in accordance with all applicable
laws.

 

13. Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without reference to the
principles thereof relating to the conflict of laws.

 

14. Arbitration. The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that:

 

  a. Arbitration shall be final and binding on the parties.

 

  b. The parties are waiving their right to seek remedies in court, including
the right to a jury trial.

 

  c. Pre-arbitration discovery is generally more limited and different from
court proceedings.

 

16



--------------------------------------------------------------------------------

  d. The arbitrator’s award is not required to include factual findings or legal
reasoning and any party’s right to appeal or to seek modification of rulings by
arbitrators is strictly limited.

 

  e. The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry.

 

  f. All controversies which may arise between the parties concerning this
Agreement shall be determined by arbitration pursuant to the rules then
pertaining to the Financial Industry Regulatory Authority with the arbitration
held in the State of New York, New York County. Judgment on any award of any
such arbitration may be entered in the courts of the State of New York sitting
in New York County and the United States District Court for the Southern
District of New York sitting in Manhattan, and any state or appellate court
therefrom, or in any other court having jurisdiction of the person or persons
against whom such award is rendered. Any notice of such arbitration or for the
confirmation of any award in any arbitration shall be sufficient if given in
accordance with the provisions of this Agreement. The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them. The
prevailing party, as determined by such arbitrators, in a legal proceeding shall
be entitled to collect any costs, disbursements and reasonable attorney’s fees
from the other party. Prior to filing an arbitration, the parties hereby agree
that they will attempt to resolve their differences first by submitting the
matter for resolution to a mediator, acceptable to all parties, and whose
expenses will be borne equally by all parties. The mediation will be held in the
County of New York, New York, on an expedited basis. If the parties cannot
successfully resolve their differences through mediation, the matter will be
resolved by arbitration as provided above. The arbitration shall take place in
the New York, New York on an expedited basis.

 

15. Blue Sky Qualification; Form D. The Company agrees to timely file a Form D
with respect to the Securities and provide a copy thereof, promptly upon request
of any Subscriber. The Company shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for, or to
qualify the Securities for, sale to the Subscriber at such Closing under
applicable securities or “Blue Sky” laws of the states of the United States, and
shall provide evidence of such actions promptly upon request of any Subscriber.

 

16. Use of Pronouns. All pronouns and any variations thereof used herein shall
be deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

 

17.

Confidentiality. The Subscriber acknowledges and agrees that any information or
data the Subscriber has acquired from or about the Company or may acquire in the
future, not otherwise properly in the public domain, including, without
limitation, the Disclosure Materials, was received in confidence. The Subscriber
agrees not to divulge, communicate or disclose, except as may be required by law
or for the performance of this Agreement, or use to the detriment of the Company
or for the benefit of any other person, or misuse in any way, any confidential
information of the Company, including any scientific, technical, trade or
business secrets of the Company and any scientific, technical, trade or business
materials that are treated by the Company as confidential or proprietary,
including, but not limited to, internal personnel and financial information of
the Company or its affiliates, the manner and methods of conducting the business
of the Company or its affiliates and confidential information obtained by or
given to the Company about or belonging to third parties. The Subscriber
understands that the Company may rely on Subscriber’s agreement of
confidentiality to comply with the exemptive provisions of Regulation FD under
the Securities Act of 1933 as set forth in Rule 100(a)(b)(2)(ii) of Regulation

 

17



--------------------------------------------------------------------------------

  FD. In addition, the Subscriber acknowledges that it is aware that the United
States securities laws generally prohibit any person who is in possession of
material nonpublic information about a public company such as the Company from
purchasing or selling securities of such company. The provisions of this Section
17 are in addition to and not in replacement of any other confidentiality
agreement between the Company and the Subscriber.

 

18. Independent Nature of Subscribers’ Obligations and Rights. The obligations
of each Subscriber under this Agreement are several and not joint with the
obligations of any other Subscriber, and no Subscriber shall be responsible in
any way for the performance of the obligations of any other Subscriber under
this Agreement. Nothing contained herein and no action taken by any Subscriber
pursuant hereto, shall be deemed to constitute the Subscribers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Subscriber are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Subscriber shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Subscriber to be joined as an
additional party in any proceeding for such purpose.

 

19. Miscellaneous.

 

  a. This Agreement, together with the Registration Rights Agreement and any
confidentiality agreement between the Subscriber and the Company, constitute the
entire agreement between the Subscriber and the Company with respect to the
Offering and supersede all prior oral or written agreements and understandings,
if any, relating to the subject matter hereof. The terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.

 

  b. The representations and warranties of the Company and the Subscriber made
in this Agreement shall survive the execution and delivery hereof and delivery
of the Units.

 

  c. Each of the parties hereto shall pay its own fees and expenses (including
the fees of any attorneys, accountants, appraisers or others engaged by such
party) in connection with this Agreement and the transactions contemplated
hereby, whether or not the transactions contemplated hereby are consummated.

 

  d. This Agreement may be executed in one or more original or facsimile
(including by an e-mail which contains a.pdf file of an executed signature page)
counterparts, each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument and which shall be enforceable
against the parties actually executing such counterparts. The exchange of copies
of this Agreement and of signature pages by facsimile transmission or in .pdf
format shall constitute effective execution and delivery of this Agreement as to
the parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile or by e-mail of a document in
pdf format shall be deemed to be their original signatures for all purposes.

 

  e. Each provision of this Agreement shall be considered separable and, if for
any reason any provision or provisions hereof are determined to be invalid or
contrary to applicable law, such invalidity or illegality shall not impair the
operation of or affect the remaining portions of this Agreement.

 

18



--------------------------------------------------------------------------------

  f. Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Agreement as set forth in the text.

 

  g. The Subscriber understands and acknowledges that there may be multiple
Closings for the Offering.

 

  h. The Subscriber hereby agrees to furnish the Company such other information
as the Company may request prior to the Closing with respect to its subscription
hereunder.

 

20. Omnibus Signature Page. This Agreement is intended to be read and construed
in conjunction with the Registration Rights Agreement. Accordingly, pursuant to
the terms and conditions of this Agreement and the Registration Rights
Agreement, it is hereby agreed that the execution by the Subscriber of this
Agreement, in the place set forth on the Omnibus Signature Page below, shall
constitute agreement to be bound by the terms and conditions hereof and the
terms and conditions of the Registration Rights Agreement, with the same effect
as if each of such separate but related agreement were separately signed.

 

21. Public Disclosure. Neither the Subscriber nor any officer, manager,
director, member, partner, stockholder, employee, affiliate, affiliated person
or entity of the Subscriber shall make or issue any press releases or otherwise
make any public statements or make any disclosures to any third person or entity
with respect to the transactions contemplated herein and will not make or issue
any press releases or otherwise make any public statements of any nature
whatsoever with respect to the Company without the Company’s express prior
approval. The Company has the right to withhold such approval in its sole
discretion.

 

22. Potential Conflicts. Legal counsel to the Company and the Placement Agent or
any brokers that may be retained by the Company in connection with the Offering,
and/or their respective affiliates, principals, representatives or employees,
may now or hereafter own stock of the Company or warrants to purchase Company
stock.

[Signature page follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has duly executed this Subscription Agreement as
of the      day of August, 2016.

 

TAPIMMUNE INC. By:  

 

  Name:   Glynn Wilson, Ph.D   Title:   Chief Executive Officer

 

20



--------------------------------------------------------------------------------

How to subscribe for Units in the private offering of

TapImmune Inc.

 

  1. Date and Fill in the number of Units being purchased and complete and sign
the Omnibus Signature Page.

 

  2. Initial the Accredited Investor Certification in the appropriate place or
places.

 

  3. Complete and sign the Investor Profile.

 

  4. Complete and sign the Anti-Money Laundering Information Form.

 

  5. Fax or email all forms and then send all signed original documents to:

 

Shumaker, Loop & Kendrick, LLP 101 East Kennedy Boulevard, Suite 2800 Tampa,
FL 33602 Attention: Mark A. Catchur, Esq. Facsimile #: 813-229-1660 Email:
mcatchur@slk-law.com

 

  6. If you are paying the Purchase Price by check, a certified or other bank
check for the exact dollar amount of the Purchase Price for the number of Shares
you are purchasing should be made payable to the order of “Delaware Trust
Company, as Escrow Agent for TapImmune Inc. Acct. # 79-2750” Insert Subscribers
name and should be sent directly to Delaware Trust Company, 2711 Centerville
Road, One Little Falls Centre, Wilmington, DE 19808, Attn: Alan R. Halpern.

Checks take up to five (5) business days to clear. A check must be received by
the Escrow Agent at least six (6) business days before the closing date.

 

  7. If you are paying the Purchase Price by wire transfer, you should send a
wire transfer for the exact dollar amount of the Purchase Price for the number
of Units you are purchasing according to the following instructions:

 

Bank:   

PNC Bank

300 Delaware Avenue

Wilmington, DE 19899

ABA Routing #:    031100089 SWIFT CODE:    PNCCUS33 Account Name:    Delaware
Trust Company Account #:    5605012373 Reference:   

“FFC: TapImmune Inc. Acct: 79-2750

 

[INSERT SUBSCRIBER’S NAME]”

Thank you for your interest,

TapImmune Inc.



--------------------------------------------------------------------------------

TapImmune Inc.

OMNIBUS SIGNATURE PAGE TO

SUBSCRIPTION AGREEMENT AND REGISTRATION RIGHTS AGREEMENT

The undersigned, desiring to: (i) enter into the Subscription Agreement, dated
as of                      ,1 2016 (the “Subscription Agreement”), between the
undersigned, TapImmune Inc., a Nevada corporation (the “Company”), and the other
parties thereto, in or substantially in the form furnished to the undersigned,
(ii) enter into the Registration Rights Agreement (the “Registration Rights
Agreement”), among the undersigned, the Company and the other parties thereto,
in or substantially in the form furnished to the undersigned and (iii) purchase
the Units of the Company’s securities as set forth in the Subscription Agreement
and below, hereby agrees to purchase such Units from the Company and further
agrees to join the Subscription Agreement and the Registration Rights Agreement
as a party thereto, with all the rights and privileges appertaining thereto, and
to be bound in all respects by the terms and conditions thereof. The undersigned
specifically acknowledges having read the representations section in the
Subscription Agreement entitled “Representations and Warranties of the
Subscriber” and hereby represents that the statements contained therein are
complete and accurate with respect to the undersigned as a Subscriber.

IN WITNESS WHEREOF, the Subscriber hereby executes this Subscription Agreement
and the Registration Rights Agreement.

Dated:              , 2016

 

          X           $               =             $               
Number of Units     Purchase Price per Share                  Total Purchase
Price   

 

SUBSCRIBER (individual)     SUBSCRIBER (entity)

 

   

 

Signature     Name of Entity

 

   

 

Print Name     Signature

 

    Print Name:  

 

Signature (if Joint Tenants or Tenants in Common)     Title:  

 

Address of Principal Residence:     Address of Executive Offices:

 

   

 

 

   

 

 

   

 

Social Security Number(s):     IRS Tax Identification Number:

 

   

 

Telephone Number:     Telephone Number:

 

   

 

Facsimile Number:     Facsimile Number:

 

   

 

E-mail Address:     E-mail Address:

 

   

 

 

1  Will reflect the Closing Date. Not to be completed by Subscriber.



--------------------------------------------------------------------------------

TapImmune Inc.

ACCREDITED INVESTOR CERTIFICATION

For Individual Investors Only

(all Individual Investors must INITIAL where appropriate):

 

Initial  

 

   I have a net worth of at least US$1 million either individually or through
aggregating my individual holdings and those in which I have a joint, community
property or other similar shared ownership interest with my spouse. (For
purposes of calculating your net worth under this paragraph, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.) Initial  

 

   I have had an annual gross income for the past two years of at least
US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year. Initial  

 

   I am a director or executive officer of TapImmune Inc.

 

For Non-Individual Investors (Entities)

(all Non-Individual Investors must INITIAL where appropriate): Initial  

 

   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that is 100% owned by persons who meet at
least one of the criteria for Individual Investors set forth above (in which
case each such person must complete the Accreditor Investor Certification for
Individuals above as well the remainder of this questionnaire). Initial  

 

   The investor certifies that it is a partnership, corporation, limited
liability company or business trust that has total assets of at least US$5
million and was not formed for the purpose of investing the Company. Initial  

 

   The investor certifies that it is an employee benefit plan whose investment
decision is made by a plan fiduciary (as defined in ERISA §3(21)) that is a
bank, savings and loan association, insurance company or registered investment
advisor. Initial  

 

   The investor certifies that it is an employee benefit plan whose total assets
exceed US$5,000,000 as of the date of this Agreement. Initial  

 

   The undersigned certifies that it is a self-directed employee benefit plan
whose investment decisions are made solely by persons who meet at least one of
the criteria for Individual Investors. Initial  

 

   The investor certifies that it is a U.S. bank, U.S. savings and loan
association or other similar U.S. institution acting in its individual or
fiduciary capacity. Initial  

 

   The undersigned certifies that it is a broker-dealer registered pursuant to
§15 of the Securities Exchange Act of 1934. Initial  

 

   The investor certifies that it is an organization described in §501(c)(3) of
the Internal Revenue Code with total assets exceeding US$5,000,000 and not
formed for the specific purpose of investing in the Company. Initial  

 

   The investor certifies that it is a trust with total assets of at least
US$5,000,000, not formed for the specific purpose of investing in the Company,
and whose purchase is directed by a person with such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of the prospective investment. Initial  

 

   The investor certifies that it is a plan established and maintained by a
state or its political subdivisions, or any agency or instrumentality thereof,
for the benefit of its employees, and which has total assets in excess of
US$5,000,000. Initial  

 

   The investor certifies that it is an insurance company as defined in §2(13)
of the Securities Act of 1933, or a registered investment company.



--------------------------------------------------------------------------------

TapImmune Inc.

Investor Profile

(Must be completed by Investor)

Section A - Personal Investor Information

 

Investor Name(s):  

 

Individual executing Profile or Trustee:  

 

Social Security Numbers / Federal I.D. Number:  

 

 

Date of Birth:   

 

      Marital Status:   

 

Joint Party Date of Birth:   

 

      Investment Experience (Years):   

 

Annual Income:   

 

      Liquid Net Worth:   

 

Net Worth*:   

 

        

Tax Bracket:  

 

   15% or below                  25% - 27.5%  

 

   Over 27.5%

 

Home Street Address:   

 

Home City, State & Zip Code:   

 

 

Home Phone:  

 

   Home Fax:   

 

   Home Email:   

 

Employer:  

 

 

Employer Street Address:   

 

Employer City, State & Zip Code:   

 

 

Bus. Phone:  

 

   Bus. Fax:   

 

   Bus. Email:   

 

Type of Business:  

 

Outside Broker/Dealer:  

 

Section B – Certificate Delivery Instructions

 

 

  Please deliver certificate to the Employer Address listed in Section A.   

 

  Please deliver certificate to the Home Address listed in Section A.   

 

  Please deliver certificate to the following address:  

 

Section C – Form of Payment –Wire Transfer

 

 

  Check payable to Delaware Trust Company, as Escrow Agent for TapImmune Inc.,
Acc’t #79-2750 (insert Subscriber’s name)

 

  Wire funds from my outside account according to Section 2(b) of the
Subscription Agreement, Delaware Trust Company, Escrow Agent for TapImmune Inc.
Acct# 79-2750, insert Subscriber’s name.

 

  The funds for this investment are rolled over, tax deferred from
                     within the allowed 60 day window. Please check if you are a
FINRA member or affiliate of a FINRA member firm:         

 

 

     

 

Investor Signature       Date

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.



--------------------------------------------------------------------------------

ANTI MONEY LAUNDERING REQUIREMENTS

The USA PATRIOT Act

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

What is money laundering?

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

How big is the problem and why is it important?

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws. As part of our
required program, we may ask you to provide various identification documents or
other information. Until you provide the information or documents we need, we
may not be able to effect any transactions for you.



--------------------------------------------------------------------------------

ANTI-MONEY LAUNDERING INFORMATION FORM

The following is required in accordance with the AML provision of the USA
PATRIOT ACT.

(Please fill out and return with requested documentation.)

 

INVESTOR NAME:  

 

  LEGAL ADDRESS:  

 

   

 

 

SSN# or TAX ID#

OF INVESTOR:

 

 

  YEARLY INCOME:  

 

  NET WORTH:  

 

  *

 

* For purposes of calculating your net worth in this form, (a) your primary
residence shall not be included as an asset; (b) indebtedness secured by your
primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.

 

INVESTMENT OBJECTIVE(S) (FOR ALL INVESTORS):  

 

ADDRESS OF BUSINESS OR OF EMPLOYER:  

 

 

 

FOR INVESTORS WHO ARE INDIVIDUALS: AGE:  

 

FOR INVESTORS WHO ARE INDIVIDUALS: OCCUPATION:  

 

FOR INVESTORS WHO ARE ENTITIES: TYPE OF BUSINESS:  

 

IDENTIFICATION & DOCUMENTATION AND SOURCE OF FUNDS:

 

1. Please submit a copy of non-expired identification for the authorized
signatory(ies) on the investment documents, showing name, date of birth, address
and signature. The address shown on the identification document MUST match the
Investor’s address shown on the Investor Signature Page.

 

  Current Driver’s License    or    Valid Passport    or    Identity Card     
(Circle one or more)   

 

2. If the Investor is a corporation, limited liability company, trust or other
type of entity, please submit the following requisite documents: (i) Articles of
Incorporation, By-Laws, Certificate of Formation, Operating Agreement, Trust or
other similar documents for the type of entity; and (ii) Corporate Resolution or
power of attorney or other similar document granting authority to signatory(ies)
and designating that they are permitted to make the proposed investment.

 

3. Please advise where the funds were derived from to make the proposed
investment:

 

  Investments    Savings    Proceeds of Sale    Other  

 

    (Circle one or more)

 

Signature:  

 

Print Name:  

 

Title (if applicable):  

 

Date:  

 



--------------------------------------------------------------------------------

Schedule 4c

Capitalization

The Company is currently negotiating with the holders of 2,499,995 Series A
Warrants, 12,019,995 Series C Warrants, 7,319,995 Series D Warrants, 7,319,995
Series E Warrants, 5,000,000 Series A-1 Warrants, 5,000,000 Series C-1 Warrants,
5,000,000 Series D-1 Warrants, and 5,000,000 Series E-1 Warrants, to modify the
terms of such warrants in order that such warrants will no longer have to be
accounted for as derivative liabilities on the Company’s balance sheet. It is
expected that if such warrants are modified as currently anticipated, the
Company will reduce its derivative liability by approximately $21,091,740 (based
upon the Black Scholes valuation of such warrants as of June 30, 2016).

In connection with such warrant modification, the warrant holders have agreed to
exercise 12 million of the Series C and Series C-1 warrants and acquire 12
million shares of Company Common Stock at $0.50 per share, for a total of $6
million. GP Nurmenkari will be paid a fee of $245,000 by the Company in
connection with its solicitation of certain of the warrant holders for such
warrant modification.

In consideration for the warrant modification and exercise, the Company will
issue to such warrant holders:

 

  •   an aggregate of 12 million warrants to purchase an aggregate of 12 million
shares of Company Common Stock. The exercise price for such warrants will be
$0.60 per share, and such warrants will have a term of 5 years. Such warrants
will not contain provisions that would prevent them from being accounted for as
equity instruments.

 

  •   an aggregate of 8 million shares of Company Common Stock.

Upon the consummation of the warrant modification and exercise and the closing
of this Offering, the Company intends to seek to have the Company Common Stock
listed on the Nasdaq Capital Market. In connection with such a listing, a
reverse stock split would likely be necessary to meet the minimum closing price
requirement for such a listing.

In connection with the warrant modification, each of the warrant holders will
agree that (i) for a period commencing on the date the warrant modification
agreement is entered into and ending three (3) Trading Days following the NASDAQ
Stock Market’s approval of the Company’s application for initial listing of its
Common Stock on the NASDAQ Capital Market (the “Leak-Out Period”), the warrant
holder, on behalf of itself and each affiliate (as defined in Rule 405 under the
Securities Act) of such holder which (x) had knowledge of the warrant
modification transactions, (y) has or shares discretion relating to such warrant
holder’s investments or trading or information concerning such warrant holder’s
investments, including in respect of the securities issuable hereunder, or (z)
is subject to such warrant holder’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”), will not sell,
dispose or otherwise transfer shares of Company Common Stock on any Trading Day
during the Leak-Out Period and (ii) the warrant holder, on behalf of itself and
each Trading Affiliates, for a period commencing on the date following the
expiration of the Leak-Out Period and ending 30 Trading Days thereafter, will
not sell, dispose or otherwise transfer shares of Common Stock which represent
more than five percent (5%) of the Company’s daily trading
volume; provided, however, that these trading restrictions shall not apply to
any sale, disposal or other transfer at a price at or greater than $0.75
(appropriately adjusted for any stock split, reverse stock split, stock dividend
or other reclassification or combination of the Common Stock occurring after the
date of the warrant modification agreement). As used herein, “Trading Day” means
a day on which the principal Trading Market is open for trading and



--------------------------------------------------------------------------------

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the NASDAQ Stock Market, the New York Stock Exchange, OTCQB or OTCQX (or
any successors to any of the foregoing). These restrictions will terminate if
the NASDAQ Stock Market does not approve the Company’s application for initial
listing of its Common Stock on The NASDAQ Capital Market by October 15, 2016.

There can be no assurance that the warrant modification transaction described
above will be completed.

There can be no assurance that even if the warrant modification transaction
described above is completed, that the Company Common Stock will become listed
on the Nasdaq Capital Market.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Registration Rights Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Form of Investor Warrant